Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 11/23/2022 has been entered. Claims 1 and 17 have been amended. Claims 3 and 8-11 have been canceled. Claims 1, 4-7, 12-15 and 17-21 remain pending in the application. Rejections of claims 8-11 under 35 U.S.C. 112(b) (pre-AIA  35 U. S. C. 112, second paragraph) are withdrawn.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
4.	Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as unpatentable over Lee (US 20140355846 A1) in view of Yazdandoost (US 20190095671 A1) and further in view of He (US 20180348936 A1).
Regarding claim 1, Lee (e.g., Figs. 1-3 and 7) discloses a fingerprint identification method, comprising: 
controlling a first light emitting unit in a first light emitting array to emit light (e.g., Figs. 2-3 show a light emitting array, a light emitting element L1 emits light); 
receiving, by a plurality of photosensitive elements at a plurality of first positions in the first light emitting array, reflected signals caused by the light of the first light emitting unit, respectively, as a plurality of first reflected light signals by a processor (e.g., Figs. 2-3 and 7; a plurality of photosensitive elements S at a plurality of positions receive the light emitted from the light emitting element L1 and reflected by a finger); and 
performing a fingerprint identification (e.g., Fig. 7 and [0016]; fingerprint identification) based on the plurality of first reflected light signals (e.g., Figs. 2-3; light emitted from the light emitting element L and reflected by the finger) and distances between the plurality of first positions in the first light emitting array and the first light emitting unit (e.g., Figs. 2-3; light detection is based the distance between the plurality of photosensitive elements S and the light emitting element L),
wherein a plurality of first light emitting units in the first light emitting array are controlled to emit light (e.g., Figs. 2-3; light emitting elements L1 and L2 are controlled to emit light); 
reflected signals caused by the light of the plurality of first light emitting units are respectively received by the plurality of photosensitive elements at the plurality of first positions in the first light emitting array, and a set of first reflected light signals corresponding to the plurality of first light emitting units are obtained (e.g., Figs. 2-3; the plurality of photosensitive elements S at the plurality of positions receive the light emitted from the light emitting elements L1 and L2 and reflected by the finger to obtain light signals for fingerprint recognition); and 
the fingerprint identification is performed based on the set of first reflected light signals and distances between the plurality of first positions and the plurality of first light emitting units by the processor (e.g., Figs. 2-3 and 7; fingerprint recognition based on reflected signal detected by the plurality of photosensitive elements S and the distance between the plurality of photosensitive elements S and the light emitting elements L1 and L2), 
the plurality of first light emitting units emit light of a same characteristic, the characteristic comprises intensity, and the reflected light intensities of the photosensitive elements are sequentially weakened due to that the respective distances from the light emitting units are getting farther in turn (The claimed feature is a well known effect in optics (referring to Beer–Lambert law’s Law). In addition, Fig. 3D shows the reflected light intensities detected by the photosensitive elements S are sequentially decreased when the respective distances from the photosensitive elements S to the light emitting elements L1 and L2 are increased).

Lee discloses wherein a plurality of first light emitting units in the first light emitting array are controlled to emit light (e.g., Figs. 2-3; light emitting elements L1 and L2 are controlled to emit light), but does not discloses the plurality of first light emitting units emit light sequentially. However, Yazdandoost (e.g., Figs. 3-4, 14-15, and 17) discloses a fingerprint identification device and a corresponding fingerprint identification method similar to that disclosed by Lee, wherein a plurality of first light emitting units in the first light emitting array are controlled to emit light sequentially (e.g., Fig. 4 and [0042], [0064], Title, and Claim 6; light emitting elements L1 and L2 are controlled to emit light sequentially). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yazdandoost to the fingerprint identification method of Lee. The combination/motivation would be to provide a fingerprint identification device and a fingerprint identification method that is capable of reducing a signal interference between two different light sources used for fingerprint detection and improving the fingerprint image quality.

Lee discloses whether a touch position belongs to a valley or a ridge of a fingerprint is determined based on the reflected light signals received at the respective distances (e.g., Figs. 1-3 and [0033]-[0044]; Lee discloses determination of ridge and valley based on the positions of the photosensitive elements S and the reflected light intensities detected by the photosensitive elements S), Lee does not disclose the determination is by comparing the reflected light signals received at the respective distances with a reference signal. However, He (e.g., Figs. 1-2 and 5) discloses a fingerprint identification method similar to that disclosed by Lee. He discloses whether a touch position belongs to a valley or a ridge of a fingerprint is determined by comparing the reflected light signals received at the respective distances with a reference signal (e.g., Fig. 5 and [0050]-[0051] and [0062]-[0064]). Both Lee and He disclose determination of ridge and valley based on the positions of the photosensitive elements and the reflected light intensities detected by the photosensitive elements, therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of He to the fingerprint identification method of Lee in view of Yazdandoost. The combination/motivation would be to provide a fingerprint identification device and a fingerprint identification method to improve an accuracy of fingerprint detection.

Regarding claim 4, Lee in view of Yazdandoost and further in view of He discloses the fingerprint identification method according to claim1, Lee (e.g., Figs. 1-3 and 7) discloses wherein the characteristic further comprises wavelength (e.g., Figs. 10 and [0064]-[0064], [0067]; OLED display panel is used as a fingerprint recognition apparatus, OLEDs emit red, green, and blue light).

Regarding claim 6, Lee in view of Yazdandoost and further in view of He discloses the fingerprint identification method according to claim 3, Lee (e.g., Figs. 1-3) discloses wherein light emitted from each of the plurality of first light emitting units comprises light of at least two different characteristics (e.g., Figs. 1-3 and 10; intensity and color or wavelength); composite reflected signal caused by the light of the plurality of first light emitting units are received at the plurality of first positions in the first light emitting array (e.g., Figs. 1-3; reflected signal comprising both intensity and color information), and a plurality of composite reflected light signals corresponding to the plurality of first positions are obtained (e.g., Figs. 1-3; reflected signal comprising both intensity and color information are detected by the plurality of photosensitive elements S); and the fingerprint identification is performed at least based on the plurality of composite reflected light signals and the distances between the plurality of first positions and the plurality of first light emitting units (e.g., Figs. 1-3; fingerprint recognition based on detected reflected signal and the distance between the plurality of photosensitive elements S and the light emitting elements L1 and L2). Lee does not discloses the composite reflected signal are sequentially received. However, Yazdandoost (e.g., Figs. 3-4, 14-15, and 17) discloses a fingerprint identification device and a corresponding fingerprint identification method similar to that disclosed by Lee, wherein a plurality of first light emitting units in the first light emitting array are controlled to emit light sequentially and the reflected signal are sequentially received (e.g., Fig. 4 and [0042], [0064], Title, and Claim 6; light emitting elements L1 and L2 are controlled to emit light sequentially and the reflected signal are sequentially received). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yazdandoost to the fingerprint identification method of Lee for the same reason above.

5.	Claims 17-21 are rejected under 35 U.S.C. 103 as unpatentable over Yamazaki (US 20060011913 A1) in view of Lee (US 20140355846 A1) and further in view of He (US 20180348936 A1).
Regarding claim 17, Yamazaki (e.g., Figs. 2-9 and 13) discloses a fingerprint identification device, comprising: 
a plurality of light emitting arrays, wherein each of the plurality of light emitting arrays comprises a plurality of light emitting units (e.g., Figs. 4-5 show different examples of light emitting arrays, including R, G, and B light emitting elements 211, 212, and 213); 
a plurality of photosensitive elements, disposed at a plurality of positions in each of the plurality of light emitting arrays and configured to receive reflected light of each of the plurality of light emitting units to generate a plurality of reflected electric signals (e.g., Figs. 2-5 show different examples of light emitting arrays for fingerprint sensing, including photosensitive elements (e.g., 214, 215, and 216) to receive the light emitted from the R, G, and B light emitting elements (e.g., 211, 212, and 213) and reflected by object 144 (e.g., user finger)); and 
a processor (e.g., Figs. 12-13; processor for fingerprint identification), configured to: read the plurality of reflected light signals from the plurality of photosensitive elements; and perform a fingerprint identification based on the plurality of reflected light signals and distances between the plurality of positions and each of the plurality of light emitting units (e.g., Figs. 2-5 and 12-13; fingerprint identification, Figs. 2-5 show different examples of light emitting arrays for fingerprint sensing, including light sensing elements (e.g., 214, 215, and 216) to receive the light emitted from the R, G, and B light emitting elements (e.g., 211, 212, and 213) and reflected by user finger. Figs. 4-5 show different arrangements or structure relationships including distances between the light emitting elements and the light sensing elements including distances between them),
the plurality of first light emitting units emit light of a same characteristic, the characteristic comprises intensity (e.g., Figs. 2-5; R, G, and B light emitting elements emit light with an intensity).

Yamazaki does not expressly discloses the reflected light intensities of the photosensitive elements are sequentially weakened due to that the respective distances from the light emitting units are getting farther in turn. However, the claimed feature is a well known effect in optics. Specifically, according to Beer–Lambert law’s law, the light intensity of a light beam is decreased or attenuated with an increased light travelling distance unless the light travells in vacuum. The examiner further cites Lee as a reference. Lee (e.g., Figs. 1-3 and 7) discloses a fingerprint identification device similar to that disclosed by Yamazaki, comprising: a light emitting array to emit light (e.g., Figs. 2-3 show a light emitting array, a light emitting elements L1 and L2 emit light), and a plurality of photosensitive elements, disposed at a plurality of positions in each of the plurality of light emitting arrays and configured to receive reflected light of each of the plurality of light emitting units to generate a plurality of reflected electric signals (e.g., Figs. 2-3 and 7; a plurality of photosensitive elements S at a plurality of positions receive the light emitted from the light emitting elements L1 and L2 and reflected by a finger and convert the reflected light signal into electrical signal), and the reflected light intensities of the photosensitive elements are sequentially weakened due to that the respective distances from the light emitting units are getting farther in turn (e.g., Fig. 3D shows the reflected light intensities detected by the photosensitive elements S are sequentially decreased when the respective distances from the photosensitive elements S to the light emitting elements L1 and L2 is increased). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lee to the fingerprint identification device of Yamazaki. The combination/motivation would be to provide a fingerprint identification device with an improved detection accuracy.

Lee discloses whether a touch position belongs to a valley or a ridge of a fingerprint is determined based on the reflected light signals received at the respective distances (e.g., Figs. 1-3 and [0033]-[0044]; Lee discloses determination of ridge and valley based on the positions of the photosensitive elements S and the reflected light intensities detected by the photosensitive elements S), Lee does not disclose the determination is by comparing the reflected light signals received at the respective distances with a reference signal. However, He (e.g., Figs. 1-2 and 5) discloses a fingerprint identification method similar to that disclosed by Lee. He discloses whether a touch position belongs to a valley or a ridge of a fingerprint is determined by comparing the reflected light signals received at the respective distances with a reference signal (e.g., Fig. 5 and [0050]-[0051] and [0062]-[0064]). Both Lee and He disclose determination of ridge and valley based on the positions of the photosensitive elements and the reflected light intensities detected by the photosensitive elements, therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of He to the fingerprint identification device of Yamazaki in view of Lee. The combination/motivation would be to provide a fingerprint identification device and a fingerprint identification method to improve an accuracy of fingerprint detection.

Regarding claim 18, Yamazaki in view of Lee discloses the fingerprint identification device according to claim 17, Yamazaki (e.g., Figs. 2-9 and 13) discloses further comprising a light emitting control circuit (Figs. 4A and 8-9; light emitting control circuit), configured to control the plurality of light emitting units in the plurality of light emitting arrays during a fingerprint identification phase (Figs. 8-9; light emitting control circuit of R, G, and B light emitting elements, e.g., 211, 212, and 213).

Regarding claim 19, Yamazaki in view of Lee and further in view of He discloses the fingerprint identification device according to claim 18, Yamazaki (e.g., Figs. 2-9 and 13) discloses wherein the light emitting control circuit is further configured to drive different light emitting units to emit light at different times during the fingerprint identification phase ([0072]; sequential light emitting); or configured to modulate characteristics of light emitting signals of the plurality of light emitting units during the fingerprint identification phase (the claimed feature is an alternative limitation, therefore, it is interpreted as optional and is not treated on the merits).

Regarding claim 20, Yamazaki in view of Lee and further in view of He discloses the fingerprint identification device according to claim 17, Yamazaki (e.g., Figs. 2-9 and 13) discloses wherein the plurality of light emitting arrays comprises a first light emitting array and a second light emitting array adjacent to each other; wherein the first light emitting array and the second light emitting array share a plurality of photosensitive elements (e.g., Fig. 5D shows an examples of light emitting arrays, including a first light emitting array and a second light emitting array, each comprising R, G, and B light emitting elements 211, 212, and 213, which corresponds to an overlapping of the first light emitting array and the second light emitting array such that at least one row of R, G, and B light emitting elements 211, 212, and 213 and one row of light sensing elements 214 are shared are shared by two light emitting arrays).

Regarding claim 21, Yamazaki in view of Lee and further in view of He discloses a display panel (e.g., Yamazaki’s Figs. 2-9 and 13), comprising the fingerprint identification device according to claim 17.

6.	Claims  5 and 7 are rejected under 35 U.S.C. 103 as unpatentable over Lee (US 20140355846 A1) in view of Yazdandoost (US 20190095671 A1) and He (US 20180348936 A1) and further in view of Bhat (US 20170337412 A1).
Regarding claim 5, Lee in view of Yazdandoost and further in view of He discloses the fingerprint identification method according to claim 1, Lee (e.g., Figs. 1-3 and 7) indicates wherein the plurality of first light emitting units are a plurality of sub-pixels having a same color; or, the plurality of first light emitting units are a plurality of pixels, and sub-pixels of a same color in the plurality of pixels are controlled to emit light ([0067]). The examiner further cites Bhat as a reference. Bhat (e.g., Figs. 1 and 2) discloses a fingerprint identification device and a corresponding fingerprint identification method similar to that disclosed by Lee, wherein the plurality of first light emitting units are a plurality of sub-pixels having a same color; or, the plurality of first light emitting units are a plurality of pixels, and sub-pixels of a same color in the plurality of pixels are controlled to emit light (Figs. 1-2 and [0026]-[0027]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Bhat to the fingerprint identification method of Lee in view of Yazdandoost and He. The combination/motivation would be to eliminate signal interference and cross-talk and improve detection sensitivity and fingerprint image quality.

Regarding claim 7, Lee in view of Yazdandoost and further in view of He discloses the fingerprint identification method according to claim 6, Lee (e.g., Figs. 1-3 and 7) indicates wherein the first light emitting unit is a pixel, at least two sub-pixels comprised in the pixel are controlled to emit light of different characteristics (e.g., Figs. 10 and [0064]-[0064], [0067], [0029]; OLED display panel is used as a fingerprint recognition apparatus, which emit red, green, and blue light). The examiner further cites Bhat as a reference. Bhat (e.g., Figs. 1 and 2) discloses a fingerprint identification device and a corresponding fingerprint identification method similar to that disclosed by Lee, wherein the first light emitting unit is a pixel, at least two sub-pixels comprised in the pixel are controlled to emit light of different characteristics (e.g., Figs. 1 and 2; R, G, and B sub-pixels, corresponding to R, G, and B light emitting elements to emit red, green, and blue light). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Bhat to the fingerprint identification method of Lee in view of Yazdandoost. The combination/motivation would be to eliminate signal interference and cross-talk and improve detection sensitivity and fingerprint image quality.

7.	Claims 12 and 15 are rejected under 35 U.S.C. 103 as unpatentable over Lee (US 20140355846 A1) in view of Yazdandoost (US 20190095671 A1) and He (US 20180348936 A1) and further in view of Yamazaki (US 20060011913 A1).
Regarding claim 12, Lee in view of Yazdandoost and further in view of He discloses the fingerprint identification method according to claim 1, but does not expressly disclose controlling at least one second light emitting unit in a second light emitting array to emit light. However, Yamazaki (e.g., Figs. 2-9 and 13) discloses the fingerprint identification method according to claim 1, further comprising: controlling at least one second light emitting unit in a second light emitting array to emit light (e.g., Fig. 5D shows an examples of light emitting arrays, including a second light emitting array comprising R, G, and B light emitting elements 211, 212, and 213); receiving, by the plurality of photosensitive elements at a plurality of second positions in the second light emitting array, reflected signals caused by the light of the at least one second light emitting unit, respectively, obtaining as a plurality of second reflected light signals (e.g., Fig. 5D shows an examples of light emitting arrays for fingerprint sensing, including a second light emitting array comprising light sensing elements (e.g., 214, 215, and 216) to receive the light emitted from the R, G, and B light emitting elements (e.g., 211, 212, and 213) and reflected by user finger); and performing a fingerprint identification based on distances between the plurality of second reflected light signals and the plurality of second positions in the second light emitting array and the at least one second light emitting unit (e.g., Fig. 5D and 3; fingerprint identification) by the processor (e.g., Figs. 12-13; processor for fingerprint identification).

Regarding claim 15, Lee in view of Yazdandoost and He and further in view of Yamazaki discloses the fingerprint identification method according to claim 12, Yamazaki (e.g., Figs. 2-9 and 13) discloses wherein the first light emitting units and the second light emitting units at same positions of the first light emitting array and the second light emitting array are controlled to emit light at a same time (e.g., Fig. 5D shows an examples of light emitting arrays, including a first light emitting array and a second light emitting array, each comprising R, G, and B light emitting elements 211, 212, and 213 to emit light simultaneously), wherein a region of the first light emitting array and a region of the second light emitting array partially overlap each other such that the first light emitting array and the second light emitting array share one or more light emitting units and a part of the first positions overlaps with a part of the second positions (e.g., Fig. 5D corresponds to an overlapping of the first light emitting array and the second light emitting array such that at least one row of R, G, and B light emitting elements 211, 212, and 213 and one row of light sensing elements 214 are shared are shared by two light emitting arrays).

8.	Claims 13-14 are rejected under 35 U.S.C. 103 as unpatentable over Lee (US 20140355846 A1) in view of Yazdandoost (US 20190095671 A1), He (US 20180348936 A1), and Yamazaki (US 20060011913 A1) and further in view of Kim (US 20180268232 A1).
Regarding claim 13, Lee in view of Yazdandoost and He and further in view of Yamazaki discloses the fingerprint identification method according to claim 12, but does not disclose wherein the plurality of first reflected light signals are superimposed into one first signal, the plurality of second reflected light signals are superimposed into one second signal as claimed. However, Kim (e.g., Fig. 12) discloses a  fingerprint identification method, wherein the plurality of first reflected light signals are superimposed into one first signal (Fig. 12 and [0133]-[0134]), the plurality of second reflected light signals are superimposed into one second signal (Fig. 12 and [0133]-[0134]), the fingerprint identification is performed based on locations of the first light emitting array and the second light emitting array, the first signal and the second signal (Fig. 12 and [0133]-[0134]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the fingerprint identification method of Lee in view of Yazdandoost, He, and Yamazaki so that fingerprint identification is performed based on locations of the first light emitting array and the second light emitting array, the first signal and the second signal. The combination/motivation would be to provide a fingerprint identification method that is capable to accurately identifying falsified biometric information or counterfeit fingerprint.

Regarding claim 14, Lee in view of Yazdandoost, He, and Yamazaki and further in view of Kim discloses the fingerprint identification method according to claim 13, Kim discloses wherein the plurality of first reflected light signals being superimposed into one first signal comprises superimposing first reflected light signals of photosensitive elements other than a photosensitive element having a maximum first reflected light signal in the first light emitting array to the maximum first reflected light signal to obtain the first signal (Fig. 12 and [0133]-[0134]), and the plurality of second reflected light signals being superimposed into one second signal comprises superimposing second reflected light signals of photosensitive elements other than a photosensitive element having a maximum second reflected light signal in the second light emitting array to the maximum second reflected light signal to obtain the second signal (Fig. 12 and [0133]-[0134]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the fingerprint identification method of Lee in view of Yazdandoost, He, and Yamazaki to obtain the first signal  and the second signal as claimed for the same reason above.

Response to Arguments
9.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the reference of He (US 20180348936 A1) has been used for new ground rejection.  

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/YUZHEN SHEN/Primary Examiner, Art Unit 2691